DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 19) recite:
using a payment card information of the payment card, checking, by the server system, if a Universal Account Number (UAN) is assigned to the user; 
if the UAN is not assigned to the user, assigning, by the server system, the UAN to the user; 
linking, by the server system, the UAN to the purchased airline ticket; and 
facilitating, by the server system, a reward tracking and redemption platform wherein the reward tracking and redemption platform at least comprises one or more reward points assigned to the UAN, the one or more reward points generated based at least on difference of a baggage weight carried by the user versus the baggage weight allowed by an airline enterprise of the purchased airline ticket
The identified limitations recite using a payment card to register for a travel reward program, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention recites is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by a server system associated with a payment network, an airline ticket booking notification comprising a booking information of an airline ticket purchased by a user using a payment card; 
if the UAN is assigned to the user, retrieving, by the server system, the UAN based on receiving the airline ticket booking notification
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and retrieving airline booking and account information. The processor in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving and retrieving airline booking and account information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-18, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: server to execute receiving and retrieving airline booking and account information. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
		
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wengrovitz (US 2011/0290875 A).

Regarding claims 1, 10, and 19, Wengrovitz discloses a computer-implemented method, comprising: 
receiving, by a server system associated with a payment network, an airline ticket booking notification comprising a booking information of an airline ticket purchased by a user using a payment card (Paragraph [0129]: a BP-related device determines BP information from the encoded region of the BP of the traveler. For example, a barcode reader may determine the BP information by reading the encoded region of the BR For example, a device associated with a barcode reader (e.g., kiosks, point-of-sale terminal, and the like) may determine the BP information by receiving it from the barcode reader); 
using a payment card information of the payment card, checking, by the server system, if a Universal Account Number (UAN) is assigned to the user (Paragraph [0131]: a BP-related device propagates a request message toward the SVA System, for triggering the SVA System to determine whether or not to apply business rules for the traveler); 
if the UAN is assigned to the user, retrieving, by the server system, the UAN based on receiving the airline ticket booking notification (Paragraph [0132]: the SVA System receives the request message, thereby triggering the SVA System to initiate a business rules process for determining whether or not to apply business rules for the traveler); 
if the UAN is not assigned to the user, assigning, by the server system, the UAN to the user (Paragraph [0133]: the SVA System initiates a business rules process for determining whether or not to apply business rules for the traveler); 
linking, by the server system, the UAN to the purchased airline ticket (Paragraph [0013]: The capability enables linking of a boarding pass of a traveler to a stored value account (SVA) associated with the traveler, which then can be credited and/or debited as determined by various business rules); and 
facilitating, by the server system, a reward tracking and redemption platform wherein the reward tracking and redemption platform at least comprises one or more reward points assigned to the UAN, the one or more reward points generated based at least on difference of a baggage weight carried by the user versus the baggage weight allowed by an airline enterprise of the purchased airline ticket (Paragraph [0108]: a business rule may indicate that a traveler that checks baggage having a weight that is less than a threshold is entitled to receive some remuneration. In this embodiment, the determination as to whether the threshold is satisfied may be performed in any suitable manner (e.g., comparing the weight of the baggage to the threshold where the weight of the baggage is provided as part of a request message indicative that the 2D barcode of the BP of a traveler has been read, receiving an indication that the threshold is satisfied).
Regarding claims 2 and 11, Wengrovitz discloses wherein the one or more reward points are generated based on a time-duration of a travel route retrieved from the booking information of the purchased airline ticket (Paragraph [0103]).
Regarding claims 3 and 12, Wengrovitz discloses wherein the one or more reward points are generated based on one of: a frequency usage of the travel route; a popularity of the travel route; and a popularity of the airline enterprise (Paragraph [0101]).
Regarding claims 4 and 13, Wengrovitz discloses further comprising: facilitating one or more pre-travel promotional offers to the user via the airline enterprise for carrying an under-limit baggage weight, wherein the one or more pre-travel promotional offers are facilitated to the user based on a number of booked tickets for a travel route of the user (Paragraph [0108]: a business rule may indicate that a traveler that checks baggage having a weight that is less than a threshold is entitled to receive some remuneration. ).
Regarding claims 5 and 14, Wengrovitz discloses wherein the one or more pre-travel promotional offers are facilitated to the user based on an estimation of total baggage weight for the travel route of the user (Paragraph [0108]).
Regarding claims 6 and 15, Wengrovitz discloses wherein the one or more pre-travel promotional offers are facilitated to the user based on an estimation of the baggage weight of the user (Paragraph [0108]).
Regarding claims 7, 16, and 20, Wengrovitz discloses further comprising: 
facilitating redemption of the one or more reward points accumulated by the user (Paragraph [0097]), 
wherein the one or more accumulated reward points are redeemed by the user using one of: a seat preference, a higher class lounge privileges, an assignment of the one or more reward points to another user, a purchase of an over-limit baggage weight, a purchase of an in-flight meal, a purchase of an in-flight itinerary payment, a cash redemption and a purchase from a different airline alliance (Paragraph [0097]).
Regarding claims 8 and 17, Wengrovitz discloses wherein facilitating the reward tracking and redemption platform, further comprising: 
facilitating at least one user interface for user registration on a user device (Paragraph [0127]); and 
assigning the UAN to the user upon user registration (Paragraph [0133]).
Regarding claims 9 and 18, Wengrovitz discloses further comprising: deducting the one or more reward points based at least on difference between a higher baggage weight carried by the user and the baggage weight allowed by the airline enterprise of the purchased airline ticket (Paragraph [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621